STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     April 11, 2017
               Plaintiff-Appellee,

v                                                                    No. 330271
                                                                     Oakland Circuit Court
DAVID LEE SWANIGAN,                                                  LC No. 2015-254287-FC

               Defendant-Appellant.


Before: O’CONNELL, P.J., and GLEICHER and BOONSTRA, JJ.

PER CURIAM.

        A jury convicted defendant of being a felon in possession of a firearm (felon in
possession), MCL 750.224f, and possession of a firearm during the commission of a felony
(felony-firearm), MCL 750.227b, but acquitted him of armed robbery and a second felony-
firearm charge connected with that offense. Defendant challenges the trial court’s failure to
appoint substitute counsel before trial, the sufficiency of the evidence supporting his convictions,
the constitutionality of denying felons the right to bear arms, and the accuracy of his presentence
investigation report. We affirm.

                                       I. BACKGROUND

       On the afternoon of April 3, 2015, a man attempted to steal a purse from an elderly
woman, JA, walking in a Ferndale residential area. JA refused to let go of her handbag and the
man dragged her to the entrance alcove of a nearby apartment building. During the struggle, the
would-be robber pulled out a handgun and placed it to JA’s head. A man driving by interceded
and the perpetrator ran away. The witnesses described the suspect as a muscular African-
American man, approximately six feet tall, wearing a black hooded sweatshirt and black pants.
The driver who interrupted the attack described the handgun as a .32 or .38 caliber.

         Within two to three minutes of the offense, police canvassed the area. One officer
noticed defendant, who fit the description of the suspect. When the officer ordered defendant to
stop, defendant ran away. The officer gave chase on foot and defendant led him into oncoming
traffic on Woodward Avenue. During this pursuit, defendant threw a cell phone under a parked
vehicle. He then disposed of a metal object by throwing it on the roof of a restaurant. The object
was later retrieved and proved to be a .32-caliber handgun. The officer eventually apprehended
defendant and placed him under arrest. An officer showed defendant’s black hooded sweatshirt
to JA, who indicated that it looked like the one worn by her attacker.
                                                -1-
       Based on this evidence, the jury acquitted defendant of armed robbery and a felony-
firearm charge, but convicted him of being a felon in possession along with that charge’s
underlying felony-firearm offense. Defendant now appeals.

                                     II. RIGHT TO COUNSEL

       Defendant contends that he was denied his right to the effective assistance of counsel and
due process of law when the trial court “refused to appoint substitute counsel” after defendant
complained about a breakdown in the attorney-client relationship.

        At a pretrial hearing on June 8, 2015, defendant’s appointed counsel notified the court
that defendant did not want him to pursue any potential plea bargain in this case. Defendant
interjected, “At this point in time I feel like - - I’m trying to get another attorney to represent me
at this point in time.” After discussing the issue with his family, defendant came to the
conclusion that his appointed counsel “has been ineffective to me right now, up to this point.”
The court expressed surprise, but allowed defendant an opportunity to find replacement counsel:
“[W]hat I will do today is I will set a trial date. Between now and then, if you wish to retain
counsel, do so. Otherwise Mr. Correll will continue to represent you. . . .” After setting trial for
September 29, the court warned defendant, “[I]f you do wish to seek retained counsel please
don’t wait til [sic] the last minute.” Defendant indicated that he understood the trial court’s
advice.

        We generally review for an abuse of discretion a trial court’s decision on a motion for
substitution of counsel. People v Traylor, 245 Mich. App. 460, 462; 628 NW2d 120 (2001).

               An indigent defendant is guaranteed the right to counsel; however, he is
       not entitled to have the attorney of his choice appointed simply by requesting that
       the attorney originally appointed be replaced. Appointment of a substitute
       counsel is warranted only upon a showing of good cause and where substitution
       will not unreasonably disrupt the judicial process. [People v Mack, 190 Mich
       App 7, 14; 475 NW2d 830 (1991).]

       Here, defendant never requested substitute counsel. Accordingly, the trial court had no
reason to exercise its discretion to consider whether appointed counsel should be replaced.
Rather, defendant indicated that he was “trying to get another attorney,” suggesting that he had
contacted other local attorneys in an attempt to find the right fit for him. The court advised
defendant of his right to hire his own attorney and defendant never clarified that he actually
desired replacement appointed counsel. On this record, we discern no error on the court’s part.

                                   III. RIGHT TO BEAR ARMS

        Defendant also asserts that his convictions of being a felon in possession and felony-
firearm violate his constitutional right to bear arms. Defendant failed to raise this issue below
and our review is therefore limited to plain error affecting defendant’s substantial rights. People
v Morris, 314 Mich. App. 399, 403-404; 886 NW2d 910 (2016). Overall, however, we presume
that statutes are constitutional and will only overrule the Legislature’s enactments if the statute’s
“unconstitutionality is clearly apparent.” People v Deroche, 299 Mich. App. 301, 305; 829 NW2d
891 (2013).
                                                 -2-
        This Court has already addressed the constitutional challenge raised by defendant. In
People v Powell, 303 Mich. App. 271; 842 NW2d 538 (2013), this Court considered the
constitutionality of the felony-firearm statute. In upholding the statute, this Court reasoned:

       “Both the United States Constitution and the Michigan Constitution grant
       individuals a right to keep and bear arms for self-defense.” [Deroche, 299 Mich
       App at 305] (quotation marks and citation omitted). However, this right is not
       unlimited. Dist of Columbia v Heller, 554 U.S. 570, 595; 128 S. Ct. 2783; 171 L. Ed.
2d 637 (2008). Exceptions to the right to bear arms include regulation of gun
       possession by felons. Deroche, 299 Mich. App. at 307. Similarly, this Court has
       held, “[a] right to bear arms does not encompass the possession of a firearm
       during the commission of a felony.” People v Graham, 125 Mich. App. 168, 172-
       173; 335 NW2d 658 (1983). [Powell, 303 Mich. App. at 273.]

        In Deroche, this Court upheld the constitutionality of the felon-in-possession statute in
the face of a defendant’s contention that he had the right “to bear arms in his home for purposes
of self-defense.” Deroche, 299 Mich. App. at 305. In so ruling, this Court noted, “At the ‘core’
of the Second Amendment is the right of ‘law-abiding, responsible citizens to use arms in
defense of hearth and home.’ ” Id. at 306, quoting United States v Barton, 633 F3d 168, 170
(CA 3, 2011), quoting Heller, 554 U.S. at 635. The limitation of the right to “law-abiding,
responsible citizens” naturally protected federal and state prohibitions on weapon possession by
felons: “ ‘nothing in our opinion should be taken to cast doubt on longstanding prohibitions on
the possession of firearms by felons and the mentally ill, or laws forbidding the carrying of
firearms in sensitive places such as schools and government buildings, or laws imposing
conditions and qualifications on the commercial sale of arms.’ ” Deroche, 299 Mich. App. at 307,
quoting Heller, 554 U.S. at 626-627.

        Defendant’s constitutional claims are neither new nor unique. He does contend that this
Court should not rely on Heller because its proclamation regarding “longstanding prohibitions on
the possession of firearms by felons” was dictum. However, that ship sailed with this Court’s
adoption of Heller’s analysis in Deroche and Powell. Defendant also asserts that he was entitled
to carry a handgun for self-defense pursuant to People v Dupree, 486 Mich. 693, 712; 788 NW2d
399 (2010) (holding that “the traditional common law affirmative defense of self-defense is
generally available to a defendant charged with being a felon in possession if supported by
sufficient evidence”). Yet, defendant was not acting in self-defense; he was carrying a handgun
while walking down the street with no threat in sight (and allegedly used that handgun in an
attempt to rob an elderly woman of her purse).

        Defendant finally argues that MCL 750.224f is overly broad because it prohibits law-
abiding citizens from keeping firearms where a convicted felon may have direct or constructive
access to them. This argument bears no relation to the facts of this case. A police officer
observed defendant throw the gun onto a restaurant’s roof while he ran from police. This was
not a case where a defendant was unjustly accused of possessing a weapon simply because a law-
abiding citizen stored a weapon within the defendant’s proximity. Ultimately, defendant has
posed no challenge to the constitutionality of his felony-firearm and felon-in-possession
convictions warranting relief.


                                               -3-
                                  IV. CORRECTION OF PSIR

        Defendant urges this Court to remand for correction of his PSIR to remove the victim’s
impact statement and any other reference to the alleged armed robbery attempt as the jury
acquitted defendant of that charge. “We review a trial court’s response to a claim of inaccuracy
in the PSIR for an abuse of discretion.” People v Lucey, 287 Mich. App. 267, 275; 787 NW2d
133 (2010).

       Relevant to this appeal, MCL 771.14(6) provides:

       At the time of sentencing, either party may challenge, on the record, the accuracy
       or relevancy of any information contained in the [PSIR]. . . . If the court finds on
       the record that the challenged information is inaccurate or irrelevant, that finding
       shall be made a part of the record, the [PSIR] shall be amended, and the
       inaccurate or irrelevant information shall be stricken accordingly before the report
       is transmitted to the department of corrections.

       “A sentencing court must respond to challenges to the accuracy of information in the
presentence report; however, the court has wide latitude in responding to these challenges.”
Lucey, 287 Mich. App. at 275 (quotation marks and citation omitted). The sentencing court “may
determine that the challenged information is accurate, accept the defendant’s version, or
disregard the challenged information as irrelevant.” Id. If the sentencing court decides to
exclude “the challenged information, it must indicate that it did not consider the information
when fashioning the sentence and it must strike the information from the PSIR.” Id.

       Here, the information in the PSIR described the events that led to the charges against
defendant. The facts underlying the armed robbery explain why the police were searching the
area for a person meeting defendant’s description. The challenged victim’s impact statement
was supported by JA’s trial testimony. This information established the circumstances
surrounding the offenses for which defendant was charged and therefore was appropriately
included in the report. See MCR 6.425(A)(1)(b) (stating that the PSIR must include “a complete
description of the offense and the circumstances surrounding it”). Moreover, the trial court was
permitted to consider even criminal activities of which defendant was acquitted when
“fashioning an appropriate sentence.” People v Compagnari, 233 Mich. App. 233, 236; 590
NW2d 302 (1998). See also United States v Watts, 519 U.S. 148, 149; 117 S. Ct. 633; 136 L. Ed. 2d
554 (1997) (holding that a court may consider at sentencing “conduct of . . . defendants
underlying charges of which they have been acquitted” if established by a preponderance of the
evidence). Accordingly, the court acted within its discretion in denying defendant’s request to
amend the PSIR.

        Defendant insists, however, that the trial court did not actually rule on his objection. The
record establishes that the trial court questioned defendant thoroughly regarding his objection to
the information in the PSIR. The court stated that although defendant was acquitted of the armed
robbery charge, it had sat through the trial and heard all the evidence. And the court assured
defendant that he was being sentenced solely on the felon-in-possession and felony-firearm
convictions. Defendant’s complaint is without merit.


                                                -4-
                            V. SUFFICIENCY OF THE EVIDENCE

       In a pro se supplemental brief filed pursuant to Supreme Court Administrative Order No.
2004-6, Standard 4, defendant challenges the sufficiency of the evidence supporting his
convictions. We review such claims de novo. People v Lane, 308 Mich. App. 38, 57; 862 NW2d
446 (2014). In doing so, we view “the evidence in a light most favorable to the prosecution to
determine whether a rational trier of fact could find that the prosecution had proved the crime’s
elements beyond a reasonable doubt.” Id. This Court “is required to draw all reasonable
inferences and make credibility choices in support of the jury verdict.” People v Nowack, 462
Mich. 392, 400; 614 NW2d 78 (2000).

         Defendant stipulated that he had been convicted of a specified felony and had not met the
eligibility requirements to again possess a firearm by April 3, 2015. But, defendant asserts, the
prosecution presented inadequate evidence that he possessed a firearm. Defendant notes the lack
of fingerprint evidence on the gun retrieved from the restaurant roof and the absence of police
cruiser dash camera footage of him throwing the weapon. However, an officer testified that he
personally observed defendant throw a metal object onto the restaurant’s roof. Investigating
officers found a handgun on that restaurant’s roof shortly thereafter. An expert explained that
innumerable factors impact whether a comparable fingerprint is left on an object. Some
fingerprint “ridge structures” were found on the weapon, but not enough to compare to known
samples. Although the initial portion of defendant’s encounter with police was captured on dash
cam footage, defendant led the officer on a foot chase far from the police cruiser before he tossed
his weapon. Accordingly, there was no footage of this act to review.

       As sufficient evidence supported defendant’s felon-in-possession conviction, his felony-
firearm conviction was also supportable. Defendant was prohibited from possessing a firearm,
and there is sufficient evidence that he possessed a firearm.

       We affirm.




                                                            /s/ Peter D. O'Connell
                                                            /s/ Elizabeth L. Gleicher
                                                            /s/ Mark T. Boonstra




                                                -5-